DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.

Claim Objections
Claims 2-10 and 13-18 are objected to because “A pane module” should be --The pane module--. 
Claims 19-20 are objected to because “A method” should be --The method--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a pane module comprising a panel element and a border element “where” the pane and border elements have certain claimed structure, “characterized in that” a thermal insulating is encased in the border element. This is confusing at least because the various instances of the limitation “where” suggest a location, and “characterized in that” is a transitional term synonymous with the inclusive transition “comprising”, it being unclear as to what part(s) of the pane module the structure following such transition applies. As best understood, the claim recites –wherein-- instead of “where” and “characterized in that”. 
Claims 1 and 12 recite the limitation “such as sheets of glass”, which is confusing, as it is unclear whether the pane element is positively recited as being glass.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 - are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen (9,051,775) in view of Wang (8,202,587).
1.	Kristensen, Fig. 6a, teaches a pane module configured to be installed on a window frame and comprising a pane element and a border element,
wherein the pane element includes at least two glass sheet elements 11 and 12, separated by one or more spacer members 13,
wherein the pane element is a vacuum insulated glass unit with an evacuated cavity, col. 10, lines 1-3,
wherein the pane element has an exterior side intended to face the exterior of a building in a mounted state, an interior side intended to face the interior of a building in a mounted state, and outer sides extending between the exterior side and the interior side and delimiting a pane area, Fig. 6a
wherein the border element surrounds the pane element, extending along at least some of its outer sides, Fig. 6a, and
wherein the border element is made by moulding and is attached to the pane element during the moulding process, col. 7, lines 8-10,
wherein a thermal insulating element 44 is encased in the border element and extends along at least some of the outer sides of the pane element (sealing strip 44 is an “insulating” element as broadly recited at least because it provides some degree of insulation to pane 11), and 
wherein the insulating element is arranged to cover a part of the exterior side of the pane element and extends to a distance d from the outer side, said distance d being so that the insulating element at least covers the spacer member when seen perpendicular to the interior and/or exterior side of the pane element (as seen in Fig. 6a, sealing strip 44 covers about half the spacer).
Kristensen does not expressly teach the pane element comprising an array of pillars between the sheet elements. Wang, Figs. 11-14, teaches a pane element comprising an array of pillars 5 between sheet elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen to comprise an array of pillars between the sheet elements for pane module strength upon application of the vacuum. 
The limitation, “made by moulding” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (a border element attached to a panel element). Examiner remarks that, in this case, Kristensen does also teach the process  

2.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element is in direct contact with the pane element as shown in Fig. 6a.

3.	Kristensen in view of Wang teaches the pane module according to claim 2, Kristensen further teaching the thermal insulating element extends along all outer sides of the pane element.
4.	Kristensen in view of Wang teaches the pane module according to claim 3, Kristensen further teaching the thermal insulating element includes separate thermal insulating members, arranged with one thermal insulating member at each side of the pane element because each of the four sealing strip segments can be considered separate in themselves. 
5.	Kristensen in view of Wang teaches the pane module according to claim 4, Kristensen further teaching the thermal insulating members are arranged at a distance from each other when seen in parallel to the exterior side of the pane, but the distance is not expressly taught as being at least 2 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen for the distance to be at least 2mm for at least a minimum amount of coverage over the top pane 11 for the well-known benefits of pane module strength and integrity. 
6.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element is arranged at the exterior side of the pane element so that it covers a part of the pane area, namely the outside perimeter region.
7.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching the border element contacts at least two of the following: (1) interior side of the pane element, (11) the exterior side of the pane element, and (iii) an outer side of the pane element, Fig. 6a.

8.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching an inner side of the border element extends at a non-perpendicular angle. Alpha, to the exterior side of the pane element because any point on the radiused top edge of the border element extends at such non-perpendicular angle. If Applicant should disagree with such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen to have such a structure (instead of a radius) to better shed water. 
10.	Kristensen in view of Wang teaches the pane module according to claim 1, Wang further teaching a side seal of the vacuum insulated glass unit comprises rigid solder “solder glass edge seal”.
11.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching hinges for suspending the pane element in an openable manner either by the border element being connected to the hinges or by the pane element being connected to the hinges through an intermediate sash, abstract. 
12.	The claim recites an obvious method of making the Kristensen in view of Wang pane module. 
13.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element extends along all outer sides of the pane element.
14.	Kristensen in view of Wang teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element includes separate thermal insulating members, arranged with one thermal insulating member at each side of the pane element because each of the four sealing strip segments can be considered separate in themselves. 
15.	Kristensen in view of Wang teaches the pane module according to claim 3, Kristensen further teaching the thermal insulating element includes separate thermal insulating members because each of the four sealing strip segments at the four portions of the top pane perimeter can be considered separate in themselves. 
16.	Kristensen in view of Wang teaches the pane module according to claim 4, Kristensen further teaching the thermal insulating members are arranged at a distance from each other when seen in parallel to the exterior side of the pane because there are at the outer perimeter. 
17.	Kristensen in view of Wang teaches the pane module according to claim 4, Kristensen further teaching the border element contacts at least two of the following: (1) interior side of the pane element, (1!) the exterior side of the pane element, and (111) an outer side of the pane element, Fig. 6b.
18.	Kristensen in view of Wang teaches the pane module according to claim 5, Kristensen further teaching the border element contacts at least two of the following: (1) interior side of the pane element, (1i) the exterior side of the pane element, and (111) an outer side of the pane element, Fig. 6b. 
19.	Kristensen in view of Wang teaches the method according to claim 12, Kristensen further teaching the thermal insulating element includes separate thermal insulating members because each of the four sealing strip segments at the four top pane perimeter positions can be considered separate in themselves. 
20.	Kristensen in view of Wang teaches the method according to claim 12, Kristensen further teaching the thermal insulating element includes separate thermal insulating members, arranged with one thermal insulating member at each side of the pane element because each of the four sealing strip segments can be considered separate in themselves. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633